 In the Matter of NATIONAL VULCANIZED FIBRE Co., NEWARK FIBREDIVISIONandLOCAL 138, UNITED ELECTRICAL,RADIO&MACHINEWORKERS OF AMERICA, CIOCase No. B-29.07.-Decided October 2. ,191,1Jurisdiction:vulcanized fibre manufacturing industry.Investigation and Certification of Representatives:existence of question:refusalto accord union recognition;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at-Company's paper and fibre mills including the engine and boilerroom employes and the employees in the outside or bull gang,and excludingexecutives,office employees,watchmen,such foremen as are in an executivecapacity,truck drivers,and chemists.Mr. Arthur G. Logan,forLogan c Duffy,ofWilmington, Del., forthe Company.Mr. Carl Bersing,of Philadelphia, Pa.,Mr. Jack Myers,ofWil-mington, Del.,Mr. Gerald WalkerandMr. Woodrow Ross,of Newark,.Del., for the Union.Miss Edna Loeb,of counsel to'the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 1, 1941, Local 138, United Electrical, Radio & MachineWorkers of America, CIO, herein called the Union, filed a petitionwith the Regional Director for the Fourth Region (Philadelphia,Pennsylvania) alleging that a question affecting commerce had arisenconcerning the representation of employees of National VulcanizedFibre Company, Wilmington, Delaware, herein called the Company, atitsNewark, Delaware, Fibre Division, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On August 1, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as. amended, ordered an investigation and authorized -the36 N. L.R. B., No. 5.46 NATIONAL VULCANIZED FIBRECO.47Regional Director to conduct it and to provide for an appropriatehearing upon -due notice.On August 6, 1941, the Regional Director issued a notice of hear-ing, copies. of which were duly served upon the Company and theUnion.Pursuant to notice, a .hearing was held on, August 20, 1941,atWilmington, Delaware; before Jack Davis, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel, the Union by representatives,, and all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.The Board has reviewed therulings of the Trial Examiner on motions and objections to theadmission of evidence and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed. For the reasons notedbelow, a motion to dismiss the petition, made by the Company, ishereby denied.On September 4, 1941, the Company filed a brief which the Boardhas duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Vulcanized Fibre Company is a Delaware corporationengaged in the manufacture and sale of vulcanized fibre and lami-nated bakelite products for electrical and mechanical purposes. Itsprincipal- place of business is in Wilmington, Delaware, and it oper-ates, directly and indirectly, plants in the States of Pennsylvaniaand Delaware, including the plant which it operates in Newark,Delaware, known as the Newark Fibre Division, with which thisproceeding is concerned.The raw materials used by the Companyin its manufacturing operations are rags, canvas, and chemicals, over95 per cent of which are secured from points outside Delaware.Over 95 per cent of the finished products of the Company are shippedto points outside Delaware, and its annual business aggregates ap-proximately $5,000,000.The Company admits that it is engaged ininterstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 138, United Electrical, Radio & Machine Workers of Amer-ica, is a labor organization affiliated with the Congress of IndustrialOrganizations.It, admits to its membership employees of theCompany. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Unionseeks, andthe Companyin substance denies its au-thority, to bargain collectively as exclusive representative of theCompany's employees in an appropriate unit.The Union has substantial representation among the employeesin the appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITThe Union requests a unit composed of all production and main-tenance employees in the fibre mill of the Company's Newark plant,exclusive of executives, office employees, watchmen, such foremen asare in an executivecapacity, and truck drivers, and excluding all em-ployees in the paper mill of the plant.Except as noted below, theCompany agrees that the requested unit is appropriate..The Company contends that the appropriate collective bargainingunit should include both paper mill and fibre mill employees.TheCompany's Newark plant is comprised of two main divisions, thepaper mill where approximately 31 workers are employed, and thefibre mill, where more than 200 workers are employed.The two millsare located in adjoining buildings connected by a covered gangway.In the course of the Company's manufacturing operations raw ma-terials arebrought into the paper mill and are there manufacturedinto a special type of processed paper; this paper is then sent throughthe gangway into the fibre mill, where it is stored and used in themanufacture of vulcanized fibre and products fabricated from suchfibre.The manufacturing process appears to be a continuous onefrom the entrance of the raw materials into the paper mill until thefibre and fibre products are ready for shipment from the plant, and1IThe parties stipulated that the Union has signed application cards from approximately129 employees on the Company's pay roll of June 22 to July 5, 1941.Approximately290 employees on this pay roll are in the appropriate unit. NATIONAL VULCANIZED FIBRECO.49the paper and fibre divisions of the plant appear to be interdependent,the work of each depending upon the continued operation of the other.The record indicates that the Company has found it unsatisfactoryto secure from outside sources the special type of paper which isnecessary for the operations of the fibre mill, and, on the other hand,that there is little or no market for the paper itself outside theCompany's organization.Although the cost of operating the paper and fibre mills is separatelyallocated for bookkeeping purposes, the Company operates the twomills as a single unit and considers them a. single enterprise.Thework of the paper and fibre mills is similar, and it is the Company'spolicy to transfer employees from one section to the other duringslack periods.The Company has a uniform labor policy in regardto the employees of both mills and gives all of them substantially thesame wages, hours, vacations, and other employment benefits.Bothmills are under the general supervision of a single, general superin-tendent,who has final authority over the hiring, discharge, anddiscipline of all employees of the plant and who maintains all pay-roll,receiving and shipping, and other records for both mills.The paperand fibre mills are serviced by common maintenance and outsidelaboring crews, and they also share numerous other joint facilities,among others, water filtration and distribution system, engine andboiler rooms, fire prevention system, first aid room, janitor service,trucking service, parking facilities, telephone service, and chemicallaboratory.The record shows no history of collective bargaining between theCompany and any labor organization seeking to represent employeesof the Newark plant prior to June 1941, when the Union first requesteda collective bargaining conference.The Company contends that inview of the joint management and functional coherence of the twosections of its plant, there is complete unity of interest between thepaper and fibre workers for purposes of collective bargaining, andthe Union does not seriously dispute that contention .2The principal reason offered by the Union in support of its requestfor a separate unit of fibre employees is that some attempt has beenmade to form an unaffiliated labor organization among the papermill employees, that those employees are reluctant to join the Unionfor fear of becoming involved in an inter-union dispute, and that theUnion does not desire any conflict of jurisdiction with such an unaffil-2 The Union stated at the hearing that paper and fibre mill employees, do not intermingleduring working hours and are not well acquainted with the work outside their respec-tivemills.The record indicates, however, that there is very little intermingling amongany employees during working hours, even among those in the same mill, and.that the-work of both is similar.433118-42-vol. 36-5 50DECISIONSOF NATIONALLABOR RELATIONS BOARDiated organizationsThe record indicates that paper mill employeesare eligible to the Union's membership, that the Union intends toinclude them in its organization in the future, that it has alreadymade some attempts to organize them, and that 8 or 10 of the approx-imately 31 paper workers have signed union application cards 4Atone point in his testimony at the hearing, the Union's business repre-sentative admitted having stated in the presence of Board and com-pany representatives that he requested the exclusion of the paper millemployees from the unit because he had been unable to organize manyof them and did not think that the Union could get a majority in aunit which included both paper and fibre mill employees.5Upon all the evidence, including the functional coherence, inter-dependence, and integrated character of the operations of the paperand fibre mills, the similarity of the work and working conditions ofthe two mills, their joint supervision and joint plant facilities, theCompany's uniform labor policy and interchange of paper and fibreemployees, and the Union's attempts to organize the employees ofboth the paper and the fibre mills, we find that the paper mill belongs.with the fibre mill in an appropriate unit.The Union seeks to exclude the 10 employees of the engine andboiler rooms on the ground that they are a part of the paper mill.The Company desires their inclusion.Since we are including the,;paper mill, we shall also include the engine and boiler room en!ployees in the appropriate unit.The Union would exclude, and the Company include, the six em-ployees in the outside or "bull" gang.These employees load andunload materials in connection with the operations of both the fibreand paper mills.So far as the record discloses these employees areeligible for membership in the Union.Upon the entire record, wefind that they belong within the appropriate unit.The Union also contends that the two chemists who work in thelaboratory, testing materials and products and engaging in part inresearch work, should be excluded from the unit.The Companyurges that we include them. Since they appear to be engaged inprofessional or technical work, we shall exclude them from the unit,We find that all production and maintenance employees of the Com-pany's paper and fibre mills at its Newark Fibre Division, includingthe engine and boiler room employees and the employees in the out-3 The record does not show whether an unaffiliated organization has actually beenformed, and no such organization appeared at the hearing herein.4 The Union'sbusinessrepresentative testified that the unnamed person sponsoring theformation of an unaffiliated organization in the paper mill told him that its adherents.would join the Union in a body if the Union won an electionin the fibre mill.'The Union, in substance,claims,however, that it does represent a majority in the unithereinbelow found to be appropriate,and seeksan election therein.-1 NATIONAL VULCANIZED FIBRE CO.51side or bull gang, and excluding executives, office employees, watch-men, such foremen as are in an executive capacity, truck drivers, andchemists, constitute a unit appropriate for the purposes of collectivebargaining, and that such unit will insure to employees.. of the Com-pany the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that all employees in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to such limita-tions and additions as are set forth in the Direction, shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of National Vulcanized Fibre Company atitsNewark Fibre Division, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company'spaper and fibre mills at its Newark Fibre Division, including theengine and boiler room employees and the employees in the outsideor bull gang, and excluding executives, office employees, watchmen,such foremen as are in an executive capacity, truck drivers, and chem-ists, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith National Vulcanized Fibre Company, Wilmington, Delaware,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, tindera 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD0the direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofthe' Company's paper and fibre mills at its Newark Fibre Division,including the engine and boiler room employees and the employeesin the outside or bull gang, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding executives,office employees, watchmen, such foremen as are in an executive ca-pacity, truck drivers, chemists, and employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Local 138, United Electrical Radio & MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.